                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JOSEPH GREGORY DUNBAR, #129278,                   )
                     Plaintiff,                   )
                                                  )      No. 1:18-cv-617
-v-                                               )
                                                  )      Honorable Paul L. Maloney
DANIEL HEYNS, et al.,                             )
                            Defendants.           )
                                                  )

  ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
     DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff Joseph Dunbar, a prisoner under the control of the Michigan Department of

Corrections (MDOC), alleges multiple violations of his constitutional rights by MDOC

employees. A number of claims and defendants have already been dismissed.

       The remaining defendants filed a motion for summary judgment, arguing that Dunbar

has not properly exhausted his administrative remedies for some of the remaining claims.

The magistrate judge reviewed the submissions and issued a report recommending that the

motion be granted. (ECF No. 97.) Dunbar filed objections. (ECF No. 98.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. '

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
       The magistrate judge recommends dismissing all remaining claims with the exception

of two claims: (1) Dunbar's claim against Defendant Woldhuis for placing prisoner Chad

Bryant in Dunbar's cell, and (2) Dunbar's claim against Defendant Rozen for placing prisoner

Conus Russell in Dunbar's cell. In their motion, Defendants made clear that they did not

seek summary judgment on these two claims: "In sum, Defendants do not dispute that

Dunbar complied with the exhaustion requirement with respect to his claims against Rosen

and Woldhuis based on [Dunbar's] allegation that they placed him with inappropriate

roommates." (ECF No. 92 Def. Br. at 10 PageID.517.) Defendants addressed all of the

other remaining claims and discussed where those claims were or were not raised in various

grievances. The magistrate judge summarized the documents exhausting the two claims that

will survive.

       Objections 1 and 2. These are not proper objections. Dunbar simply summarizes

the history of this lawsuit. These two objections do not identify any error in the proposed

facts or conclusions of law in the R&R.

       Objection 3.    Dunbar asserts that the motion, brief and attached affidavit do not

contain a statement swearing to the truth of the matters asserted. This objection is overruled.

In the affidavit, Department Analyst Carolyn Nelson certifies that the attached records are

true and accurate copies which are regularly compiled and maintained in the course of

business. The affidavit is certified by a notary public. The statement is sufficient for the

purpose of the motion. Nelson is not attesting to the facts contained within the records.

       Objection 4. Dunbar asserts, based on his experience, that he would never file a

lawsuit raising a claim based on a grievance that had not been exhausted through all three


                                              2
steps. This objection is overruled. This statement is not sufficient to create a genuine issue

of material fact in light of the records submitted by the MDOC.

       Objections 5 and 6. Dunbar argues he made a demand for a jury trial and that it is

improper for a judge, rather than a jury, to resolve his claims. Dunbar's objection is

overruled. The right to a jury trial exists when there are genuine issues of material fact for a

jury to resolve. Ex parte Peterson, 253 U.S. 300, 310 (1920); Robinson v. Brown, 320 F.2d

503, 504 (6th Cir. 1963).

       Objection 7.     Dunbar argues that no judge has made any findings of fact or

conclusions of law to dismiss Defendant Heyns or his claim that he was injected with

Hepatitis C. This objection is overruled. The objection regarding Defendant Heyns is

improper here as it does not address any proposed finding of fact or conclusion on of law in

this R&R. Judge Hood dismissed Defendant Heyns as part of her initial review of the

complaint. (ECF No. 47 PageID.344-45.) Judge Hood concluded that the complaint failed

to allege any personal involvement by Defendant Heyns. For his Hepatitis C claim, the

magistrate judge concluded that the claim was not properly exhausted. In the R&R, the

magistrate judge summarized the grievances that properly exhausted claims and concluded

that the other claims were not properly exhausted. In their motion, Defendants pointed out

that Dunbar did not file any grievance alleging that any named defendant was involved in the

medical care that allegedly led to him being infected with Hepatitis C. Dunbar did not

specifically address this argument in his responses to the motion for summary judgment.




                                               3
       Objection 8. Dunbar asserts he requested entry of default, a motion not mentioned

in the R&R. This objection is overruled. The R&R addressed this claim on page 10,

PageID.693. Defendants were not yet obligated to file a response to the complaint.

       Objection 9. Dunbar contends venue was proper in the Eastern District and that any

failure to exhaust should be excused because prison administrators have thwarted his ability

to exhaust grievances. This objection is overruled. The venue issue has already been

resolved and is not part of the R&R. Dunbar's blanket assertion of his inability to exhaust

grievance, without any additional explanation, is insufficient. His argument is undermined

by the voluminous documents submitted by the MDOC showing that Dunbar routinely

submits grievances and appeals.



       Having reviewed the Report and Recommendation and Objections, the Report and

Recommendation (ECF No. 97) is ADOPTED as the Opinion of this Court. Defendants'

motion for partial summary judgment (ECF No. 91) is GRANTED. All claims with the

exception of two are dismissed. The only claims that survive are Dunbar's claim against

Woldhuis for placing Chad Bryant in Dunbar's cell and Dunbar's claim against Rozen for

placing Conus Russell in Dunbar's cell.

       IT IS SO ORDERED.

Date: January 24, 2019                               /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                             4
